Citation Nr: 1609988	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include as due to exposure to an herbicidal agent and/or other chemicals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from November 1972 to November 1974, with subsequent service in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In November 2014, the Board denied entitlement to service connection for diabetes mellitus, type II, and to a cardiological disability, including hypertension, both to include as due to exposure to an herbicidal agent and/or other chemicals.  The Board also denied entitlement to service connection for right ear hearing loss and remanded a claim for service connection for a lung disability.

The claim for service connection for a lung disability was returned to the Board for adjudication and in September 2015, the Board remanded it again for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed below, the Board cannot adjudicate the claim at this time.

Notably, subsequent to the November 2014 Board decision, the Veteran appealed the denials of service connection for diabetes mellitus, type II and to a cardiological disability to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court endorsed a November 2015 Joint Motion for Remand (JMR) and vacated the November 2014 Board decision which denied service connection for diabetes mellitus, type II and to a cardiological disability.  The Veteran did not appeal the denial of service connection for right ear hearing loss.

In January 2016, pursuant to the JMR, the Board remanded the claims for service connection for diabetes mellitus, type II and to a cardiological disability for additional development.  The claims have not been certified back to the Board for adjudication as the development ordered in the January 2016 remand order has not been substantially completed.  As such, the claims are not before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain treatment records.

As discussed in the introduction, the issues in this matter have been split amongst Board decisions due to different adjudication outcomes ordered by the Board and the Court.  Most recently, the Board remanded the issue of entitlement to service connection for a lung disability in September 2015 to allow the AOJ to obtain an adequate opinion addressing the etiology of the disorder.  The opinion was obtained in January 2016.  However, the Board cannot adjudicate the issue at this time because in January 2016, the Board remanded the claims for service connection for diabetes mellitus, type II and a cardiological disability to allow the AOJ the opportunity to obtain VA treatment records dating from August 2008 to the present for review.  Unfortunately, these records have not been associated with the claims file.  Consequently, since there are outstanding VA treatment records that could potentially affect the outcome of the claim for service connection for a lung disability, the Board cannot adjudicate the claim until those records have been obtained for review or there has been a determination that the records are unavailable.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).



Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records, including records from the Bonham/Dallas VA medical centers dating from August 2008 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Conduct any additional development necessary.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




